Mr. Justice Thornton delivered the opinion of the Court: The claim in this case is based upon the assumed express or implied contract of appellee to pay appellant for money loaned. These parties, with four other persons, engaged in a speculation to develop, for their profit, an improvement on street cars. •There was conflict in the evidence as to the advancement of any money by Aiken to Hodge. The discrepancy between them, as to the facts, is very plain and decisive, and we shall make no attempt to reconcile it. The court below, however, erred in the admission of improper and irrelevant evidence, for which the judgment must be reversed The several conversations between the two Schneiders, Petrie and Hodge, when Aiken was not present, and prior to his connection with the speculation, and which were not communicated to him, were clearly incompetent. They could not enlighten the issue, and may have confused the jury. The opinions of clivers persons in Hew York and elsewhere, as to the value and practical character of the invention, as detailed by witnesses who heard them, were but hearsay. The facts as to the payment of money by other persons, to obtaiu an interest in the patent, were improperly admitted. What was the object of suc-h evidence? It was evidently introduced by appellee to negative his alleged liability for money loaned, and must have been intended, to impress the jury with the belief that the invention was valuable, and that Aiken paid $1000, double the amount paid by either of the other parties, on account of the intrinsic value of the patent, and not upon any agreement that Hodge should refund the one-half of the money advanced and other expenses incurred. Two questions were to be determined by the jury: Was there any money loaned? Did Hodge agree to return to Aiken one-half of the money expended in the development of the patent? The expressed opinions of third parties, that it would prove a success, shed no light on these questions, and afforded no aid to the jury, unless improperly applied. There was no pretense that appellant had any knowledge of these statements, or that other persons had invested money in the patent. Declarations of this character shpuld never be admitted until the party against whom they are used is connected with them. Prior v. White, 12 Ill. 261. We are strongly inclined to the opinion that the jury ivas influenced by this testimony, and thus the .rights of appellant were prejudiced. It was also error to permit witnesses introduced by appellee to detail his statements as to the nature and character of the transaction between himself and appellant, when the latter Avas not present. He Avas a Avitness at the hearing, competent under the laAV, and should have rehearsed his oavu story. We express no opinion as to the preponderance of the eA'idence, as the judgment must be reversed, and the cause remanded for another trial. Judgment reversed.